Title: To George Washington from Brigadier General James Mitchell Varnum, 12 November 1777
From: Varnum, James Mitchell
To: Washington, George



Sir
Woodberry [N.J.] 12th Novr Sunset, 1777

   The Garrison holds out; tho’ the Enemy continue to batter with great Success upon the Works, but few Men are killed and wounded. The Troops are extremely fatigued. I shall send one Hundred fresh Troops this Night, &, all that I have tomorrow Night, if the Fort should remain defensible—The most fatigued will be taken from the Garrison. Colo. Smith will be unable to return to his Command for some Time; It is a misfortune, but, Colo. [Giles] Russell will command with Spirit, & Colo. Durkee will go in tomorrow Morning, should Colo. [Giles] Russell be much fatigued. Inclosed you have Major Fleury’s Opinion. I am anxious to hear from you—Have no particular Intelligence, save that Forty Sail of Vessells with Troops, on Saturday last, entered the Deleware—Should the Enemy continue their Cannonade the Island will be lost; however, the Garrison will continue ’till your Excellency shall order otherwise. I am, in due Submission, your Excellency’s most obdt humble Servt

J. M. Varnum

